DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 9-20 have been examined in this application.  This communication is the first action on the merits.

Claim Objections
Claims 1-7 and 9-20 are objected to because of the following informalities:
Claims 1-7 and 9-20 are incorrectly numbered because they are not sequentially ordered.  The claims should be renumbered.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent Claims 1, 11, and 17 recite “in response to verifying”, however, there is no antecedent basis for this term.  Dependent claims 2-7, 9-10, 12-16, and 18-20 are also rejected for the reasons indicated above.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a system which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
The claims recite the limitations of:
an apparatus including a first memory and at least one processor in communication with the memory, wherein the apparatus is configured to require a user to provide user authentication credentials to authorize the user for conducting one or more subsequent interactions; 
a user communication device including a second memory, at least one second processor in communication with the second memory and a motion sensing device in communication with the at least one second processor; and 
a contactless authentication application stored in the second memory, executable by the second processor and configured to: identify a triggering event associated with the user communication device and the apparatus,
in response to identifying an occurrence of the triggering event, initiate monitoring of the user communication device for a predefined user gesture,
in response to the motion sensing device detecting an occurrence of the predefined user gesture, wirelessly communicate the user authentication credentials to the apparatus, and 
in response to verifying the user authentication credentials, provide the user authorization for conducting the one or more subsequent interactions.
The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers a system for the completion of an authentication process.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to an interaction between people.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “apparatus”, “communication device”, “memory”, “processor”, and “motion sensing device”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “apparatus”, “communication device”, “memory”, “processor”, and “motion sensing device”, language; “identifying”, “initiating”, “detecting”, and “verifying” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of an interaction between people.  
Claim 1:  but for the generically recited computer language, an apparatus including a first memory and at least one processor in communication with the memory, wherein the apparatus is configured to require a user to provide user authentication credentials to authorize the user for conducting one or more subsequent interactions, in the context of the claimed invention encompasses manually requiring a user to provide authentication credentials.
but for the generically recited computer language, a user communication device including a second memory, at least one second processor in communication with the second memory and a motion sensing device in communication with the at least one second processor, a contactless authentication application stored in the second memory, executable by the second processor and configured to: identify a triggering event associated with the user communication device and the apparatus , in the context of the claimed invention encompasses manually identifying a triggering event associated with a user.
but for the generically recited computer language, in response to identifying an occurrence of the triggering event, initiate monitoring of the user communication device for a predefined user gesture, in the context of the claimed invention encompasses manually identifying a predefined gesture of a user. 
but for the generically recited computer language, in response to the motion sensing device detecting an occurrence of the predefined user gesture, wirelessly communicate the user authentication credentials to the apparatus, in the context of the claimed invention encompasses manually detecting a predefined gesture and communicating user authentication credentials.
but for the generically recited computer language, in response to verifying the user authentication credentials, provide the user authorization for conducting the one or more subsequent interactions, in the context of the claimed invention encompasses manually verifying user authentication credentials and providing user authorization.
Claim 2:  but for the generically recited computer language wherein the user communication device further comprises a location determining mechanism in communication the at least one second processor, and wherein the triggering event is determination of co-location between the user communication device and the apparatus, in the context of the claimed invention encompasses one or more people manually determining a location.
Claim 7:  but for the generically recited computer language, wherein the contactless authentication application is further configured to wirelessly communicate the user authentication credentials to the apparatus by communicating, via a wireless network connection, the user authentication credentials to a backend system configured to verify the user authentication credentials and wherein the backend system is configured to, in response to verifying the user authentication credentials, communicate, via a network connection, the user authorization to the apparatus; in the context of the claimed invention encompasses manually communicating and verifying user information.
Claim 9:  but for the generically recited computer language, wherein the contactless authentication application is further configured to, in response to identifying the occurrence of the triggering event, determine the user authentication credentials required by the apparatus, in the context of the claimed invention encompasses one or more people manually determining user authentication credentials.
Claim 10:  but for the generically recited computer language, wherein the contactless authentication application is further configured to wirelessly communicate the user authentication credentials to the apparatus, wherein the user authentication credential is the predetermined gesture, in the context of the claimed invention encompasses manually communicating an authentication credential.
Claims 11 and 17 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claims 12 and 18 are substantially similar to claim 2, thus, they are rejected on similar grounds.
Claims 13 and 19 are substantially similar to claim 3, thus, they are rejected on similar grounds.
Claims 14 and 20 are substantially similar to claim 5, thus, they are rejected on similar grounds.
Claim 15 is substantially similar to claim 7, thus, it is rejected on similar grounds.
Claim 16 is substantially similar to claim 9, thus, it is rejected on similar grounds.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “apparatus”, “communication device”, “memory”, “processor”, and “motion sensing device”, to perform the “identifying”, “initiating”, “detecting”, and “verifying”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “identifying”, “initiating”, “detecting”, and “verifying” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)  
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018.  Dependent claims 3-6 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1-7 and 9-20 are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, and 9-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Wilson, U.S. Patent Application Publication Number 2012/0246079.
As per claim 1, Wilson explicitly teaches:
an apparatus including a first memory and at least one processor in communication with the memory, wherein the apparatus is configured to require a user to provide user authentication credentials to authorize the user for conducting one or more subsequent interactions; (Wilson at paras. 17-18)
a user communication device including a second memory, at least one second processor in communication with the second memory and a motion sensing device in communication with the at least one second processor; and (Wilson US2012/0246079 at paras. 181-183) (The mobile communication device 1801 may have components such accelerometers, inbuilt and/or externally adapted motion sensors, or other components in the mobile communication device's data input and output components, providing the mobile communication device the ability to recognize vertical and horizontal position, orientation, acceleration, and deceleration.)
a contactless authentication application stored in the second memory, executable by the second processor and configured to: identify a triggering event associated with the user communication device and the apparatus, (Wilson at paras. 63-65) (The mobile communication device 102 may be brought within proximity to an access device 103 which may be a device reader or point of sale (POS) terminal which is able to access data stored within the mobile communication device 102.)
in response to identifying an occurrence of the triggering event, initiate monitoring of the user communication device for a predefined user gesture, (Wilson at paras. 181-183) (showing a prompt for a user to enter a user authentication token for a movement or position type of user authentication displayed on a mobile communication device 1801 according to one embodiment of the invention.)
in response to the motion sensing device detecting an occurrence of the predefined user gesture, wirelessly communicate the user authentication credentials to the apparatus, and (Wilson at paras. 181-183) (The mobile communication device 1801 may have components such accelerometers, inbuilt and/or externally adapted motion sensors, or other components in the mobile communication device's data input and output components, providing the mobile communication device the ability to recognize vertical and horizontal position, orientation, acceleration, and deceleration. Therefore, the mobile communication device can capture a pattern by a sequence of vertical/horizontal positions or movements of the mobile communication device. The user would provide the user authentication token by moving the phone in the pre-determined manner and the components or a program on the mobile communication device would translate those movements into a secret token made up of data output from the components due to the readings during the movement.)
in response to verifying the user authentication credentials, provide the user authorization for conducting the one or more subsequent interactions.  (Wilson at paras. 182-184 and 192-194) ( FIG. 19 shows an exemplary user interface 1900 showing a result of a successful user authorization token entered by the user according to one embodiment of the invention.)
As per claim 2, Wilson explicitly teaches:  wherein the user communication device further comprises a location determining mechanism in communication the at least one second processor, and wherein the triggering event is determination of co-location between the user communication device and the apparatus.  (Wilson at paras. 63-65) (The mobile communication device 102 may be brought within proximity to an access device 103 which may be a device reader or point of sale (POS) terminal which is able to access data stored within the mobile communication device 102.)
As per claim 3, Wilson explicitly teaches:  wherein the user communication device further comprises a short-range wireless communication mechanism in communication with the at least one second processor, and wherein the triggering event is detection of short-range wireless communication between the user communication device and the apparatus.  (Wilson at pars. 72-74) ( In embodiments of the invention that include a contactless element 203 (e.g., a contactless chip and near field communications data transfer element) embedded within a wireless mobile phone or similar device, the contactless element can communicate with an access device 103 including a Merchant's device reader or point of sale terminal 230 using a short range communication method, such as a near field communications (NFC) capability 211. Examples of such NFC technologies or similar short range communications technologies include ISO standard 14443, RFID, Bluetooth™ and Infra-red communications methods.)
As per claim 4, Wilson explicitly teaches:  wherein the user communication device is a mobile communication device or a wearable device including a display in communication with the at least one second processor.  (Wilson at paras. 43-45) (“mobile communication device” can refer to any portable device that has the capability to communicate through a telecommunications network. These devices may be operated by a user and may include any functionality in conjunction with communications capabilities. For example, the mobile communication device may be a mobile phone, a tablet computer, a smart phone, a netbook, or any other mobile device with the capability to connect to a communications network.)
As per claim 5, Wilson explicitly teaches:  wherein the contactless authentication application is further configured to, in response to verifying the user authentication credentials, provide one or more user interfaces on the display that are configured to allow the user to provide inputs to the user interfaces to conduct one or more subsequent interactions with the apparatus without physically contacting the apparatus.  (Wilson at paras. 182-184 and 192-194) ( FIG. 19 shows an exemplary user interface 1900 showing a result of a successful user authorization token entered by the user according to one embodiment of the invention.)
As per claim 7, Wilson explicitly teaches:  wherein the contactless authentication application is further configured to wirelessly communicate the user authentication credentials to the apparatus by communicating, via a wireless network connection, the user authentication credentials to a backend system configured to verify the user authentication credentials and wherein the backend system is configured to, in response to verifying the user authentication credentials, communicate, via a network connection, the user authorization to the apparatus.  (Wilson at paras. 84-88, 133-135, and 183-185) (FIG. 20 shows an exemplary user interface 2000 of a mobile payment application displaying a result of a denied user authorization according to one embodiment of the invention. If the token comparison module on the server computer or processor within a contactless element determines that the secret token and the secret reference token are not correlated, a denial message may be generated and sent to the mobile payment application. The mobile payment application may display the denial message to the user and may allow the user to try again.)
As per claim 9, Wilson explicitly teaches:  wherein the contactless authentication application is further configured to, in response to identifying the occurrence of the triggering event, determine the user authentication credentials required by the apparatus.  (Wilson at paras. 78-79 and 103-106) (Data input/output elements 304 may be used to enable a user to input data (via a microphone, keyboard, touchscreen, fingerprint detector, biometric data input device, for example) or receive output data (via a display screen 303 or speaker, for example). As will be described, in some embodiments of the present invention, one or more of the data input elements (or a controller for the data input element) may function as a “type of user authentication” that provides a “secret token” to a payment application in response to entry of a user authentication token by a user. )
As per claim 10, Wilson explicitly teaches:  wherein the contactless authentication application is further configured to wirelessly communicate the user authentication credentials to the apparatus, wherein the user authentication credential is the predetermined gesture.  (Wilson at paras. 84-88, 133-135, and 181-183) (The mobile communication device 1801 may have components such accelerometers, inbuilt and/or externally adapted motion sensors, or other components in the mobile communication device's data input and output components, providing the mobile communication device the ability to recognize vertical and horizontal position, orientation, acceleration, and deceleration. Therefore, the mobile communication device can capture a pattern by a sequence of vertical/horizontal positions or movements of the mobile communication device. The user would provide the user authentication token by moving the phone in the pre-determined manner and the components or a program on the mobile communication device would translate those movements into a secret token made up of data output from the components due to the readings during the movement.)
Claims 11 and 17 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claims 12 and 18 are substantially similar to claim 2, thus, they are rejected on similar grounds.
Claims 13 and 19 are substantially similar to claim 3, thus, they are rejected on similar grounds.
Claims 14 and 20 are substantially similar to claim 5, thus, they are rejected on similar grounds.
Claim 15 is substantially similar to claim 7, thus, it is rejected on similar grounds.
Claim 16 is substantially similar to claim 9, thus, it is rejected on similar grounds.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Wilson, U.S. Patent Application Publication Number 2012/0246079.; in view of Calman, U.S. Patent Application Publication Number 2012/0265679.
As per claim 6, 
Wilson explicitly teaches:  
wherein the apparatus is selected from the group consisting of (i) an automated teller machine, (ii) a point of transaction device and (iii) an identification verification device.  (Wilson at paras. 63-65) ( The mobile communication device 102 may be brought within proximity to an access device 103 which may be a device reader or point of sale (POS) terminal which is able to access data stored within the mobile communication device 102.)

Wilson does not explicitly teach, however, Calman does explicitly teach:  
(i) an automated teller machine.  (Calman US20120265679 at paras. 13-15) (A system provides for second embodiments of the invention. The system includes an Automated Teller Machine (ATM) including a first computing platform having a first memory and a first processor in communication with the first memory. The first processor is configured to initiate a user interaction session and provide for transfer of a user interaction session. The system additionally includes a mobile communication device including a second computing platform having a second memory and a second processor in communication with the second memory. The second processor is configured to receive the transfer of the user interaction session from the ATM. The user interaction session is configured to continue on the mobile communication device absent the user re-authenticating. The user interaction session may include any activity conducted by the customer on the ATM, such as, but not limited to, a bill-pay transaction, a transfer transaction, an investment transaction or inquiry, a product/account enrollment activity, a video chat with financial institution personnel or the like.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wilson and Calman to provide (i) an automated teller machine because it may insure that information related to the transaction/activity is not susceptible to being intercepted by a hacker or other nefarious entity.  (Calman at Abstract and paras. 3-5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        
/CHO KWONG/Primary Examiner, Art Unit 3698